Case:18-18627-JGR Doc#:14-1 Filed:10/03/18              Entered:10/03/18 19:25:19 Page1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                        )
                                               )
 DENNIS K. OBDUSKEY,                           )
                                               )     Case No.: 18-18627 JGR
                                               )     Chapter 13
 Debtor.                                       )


                               CERTIFICATE OF SERVICE

        I, STEPHEN H. SWIFT, ESQ., certify that pursuant to L.B.R. 4001-2, I mailed a true
 and correct copy of the following documents:

          1.     Notice Pursuant to L.B.R. 4001-2.1
          2.     Motion to Continue Automatic Stay
          3.     Order Granting Request to Continue Automatic Stay
          4.     This Certificate of Service, and
          5.     Exhibit “A” Mailing Matrix

 By placing the above listed documents in the U.S. Mail, postage prepaid, addressed to each of the
 following at their respective addresses on this 3rd day of October, 2018:

 Mr. Dennis K. Obduskey
 604 Alpine Avenue
 Pueblo, CO 81005

 Clerk, US Bankruptcy Court                                         [e-filed only]

 Mr. Douglas B. Kiel, Esq.
 Chapter 13 Trustee
 4725 S. Monaco St., Ste 120
 Denver, Co 80237

 All creditors listed on the attached Exhibit A.

          Respectfully submitted this 2nd day of October, 2018.

                                               LAW OFFICE OF STEPHEN H. SWIFT, P.C.


                                                  /s/ Stephen H. Swift
                                               Stephen H. Swift, #14766
Case:18-18627-JGR Doc#:14-1 Filed:10/03/18   Entered:10/03/18 19:25:19 Page2 of 2



                                    Attorney for the Debtor(s)
                                    733 East Costilla, Suites A&B
                                    Colorado Springs, CO 80903
                                    (719) 520-0164
                                    (719) 520-0248 fax transmission
